Citation Nr: 0015299	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  98-18 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of fracture, 
left femur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 22, 1968, to 
December 10, 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Nashville, Tennessee, which denied a claim by the veteran 
seeking entitlement to service connection for residuals of a 
left femur fracture.


FINDINGS OF FACT

The veteran has presented no competent evidence showing that 
he currently has residuals of a left femur fracture, nor that 
an old left femur fracture was incurred in or aggravated by 
service.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
entitlement to service connection for residuals of fracture, 
left femur, and, therefore, there is no statutory duty to 
assist with developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Regulatory Background

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C.A. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§§ 1110, 1131  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 
(1999).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d)  (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131  (West 1991); 38 C.F.R. § 3.303(d) 
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection is also warranted for post-service manifestation 
of a chronic disability, if the disability is shown to have 
been chronic in service (or within the presumptive period 
under § 3.307), unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b)  (1999).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
Id.  Continuity of symptomatology is required when a 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  Id.

Every veteran is taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities or disorders noted at the time of 
examination into service, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and was not aggravated in service.  
38 U.S.C.A. § 1111 (West 1991).  

Service connection based on "aggravation" is authorized 
when a disease or injury that existed prior to service 
increased in severity during service "unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C.A. § 1153  
(West 1991); 38 C.F.R. § 3.306(a)  (1999).  "Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service 
... Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service."  38 C.F.R. § 3.306(b)  (1999).
For some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnosis, competent medical evidence is 
required to satisfy the second element.  Grottveit v. Brown,  
5 Vet. App. 91, 92-93  (1993).

II.  Evidence

Service medical records include an October 1968 induction 
medical examination report.  It does not note any left knee 
defects.  In the associated report of medical history, the 
veteran denied having a history of broken bones.  The veteran 
was inducted for active duty training on October 22, 1968.  
Outpatient notes show that he first complained of left femur 
pain on November 2, 1968.  They indicate that he fractured 
his left femur in September 1967.  X-rays revealed an 
intramedullary nail, but no fractures.  He was seen for 
follow-up several times during November 1968.  A November 
1968 service orthopedic consultation record reflects that he 
had pain at the site of the old fracture of the left femur.  
X-rays showed that the fracture line was still visible.  
Impression was bursitis secondary to the intramedullary rod 
of the hip.  The veteran was recommended for Medical Board.

A December 1968 Medical Board proceedings report indicates, 
as medical history, that the veteran underwent surgery on his 
left thigh for a fractured femur in September 1967.  Physical 
examination was normal, except for tenderness at the left 
femur fracture  site.  Conclusions were that the veteran was 
not physically qualified for induction or enlistment in the 
military because of a retained fixation device 
(intramedullary rod) in the left femur.  Diagnosis was 
fracture, old, left femur, proximal to left greater 
trochanteric area with intramedullary rod fixation still in 
place, sustained in September 1967, prior to entry into 
military service.  The disability was not incurred in the 
line of duty, but existed prior to service and was not 
aggravated by service.  The veteran was discharged from 
service, effective December 10, 1968.

Subsequent to service, there are no medical records dated 
from December 1968 to November 1988, a period of almost 20 
years.

Private medical records submitted by the veteran are dated 
from November 1988 to July 1997.  In general, they show 
treatment for a host of physical disabilities.  Records from 
November 1988 show that the veteran was involved in an on-
the-job accident.  He fell from a front-end loader, incurring 
cervical and lumbar spine injuries and injuring his left arm 
and left leg.  A December 1988 private magnetic resonance 
imaging (MRI) study revealed bulging and protruded lumbar 
discs.  A January 1989 follow-up note states that an MRI 
revealed a ruptured cervical disc.  Records from March 1989 
indicate that the veteran was involved in a motor vehicle 
accident (head-on) and had resultant left leg and back pain.  
Myelogram revealed bulging cervical discs.  A December 1989 
work tolerance screening report reflects that he had low back 
pain that radiated to his left lower extremity since the 
March 1989 motor vehicle accident.  An August 1990 vocational 
consultation report shows, as medical history, that he was 
also involved in a motor vehicle accident in July 1987.

A September 1992 private hospital emergency room record shows 
that the veteran was involved in a third post-service motor 
vehicle accident.  Complaints were of low back pain with pain 
to all extremities.

A November 1994 private hospital emergency room record shows 
that the veteran was involved in a fourth motor vehicle 
accident.

A June 1996 private consultation report shows complaints of 
low back and bilateral leg pain.

The most recent medical evidence is a July 1997 brain and 
spine surgery consultation record.  It states that the 
veteran had undergone a lumbar laminectomy in 1991 and had 
current complaints of low back and bilateral leg pain, 
especially in the left leg.  He underwent another back 
surgery in July 1997.  Discharge diagnosis included nerve 
root compression secondary to scar tissue with adherence to 
nerve root and dura in the foramen at L5, left, with bony 
overgrowth of the foramen.  He also had intractable low back 
and left leg pain secondary to the nerve root compression.

The veteran testified at a personal hearing at the RO in 
January 1999.  During the hearing, he stated that he 
fractured his left femur in a motor vehicle accident on the 
way to service induction in Knoxville, Tennessee, in 
September 1967.  He indicated treatment at the Jellico and 
Fort Sanders hospitals.  Attempts by the RO to obtain records 
from these facilities were unsuccessful.  

III.  Analysis

The foundation of entitlement to VA disability compensation 
benefits is that a claimant has a current "disability," 
either due to disease or injury.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303  (1999); Caluza, 7 Vet. 
App. at 506.   It is not enough that an injury or disease 
have occurred in service.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (citing Rabideau v. Derwinski, 2 Vet. App. 141 
(1992)).

Here, the veteran is seeking entitlement to service 
connection for residuals of a left femur fracture.  However, 
after review of the claims file, including all of the medical 
evidence, the Board finds no evidence that the veteran 
currently has any residuals of the left femur fracture.  
Service medical records show that he had tenderness in the 
area of the femur fracture site, but that evidence is more 
than 30 years old.  It is not relevant to the issue of a 
current disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. 
App. at 506.  The recent medical evidence shows no complaints 
of, treatment for, or diagnoses of a fractured left femur or 
any residuals thereof.  The most recent records, from July 
1997, do show that the veteran had pain in his left leg, but 
that was described as radiating pain originating in his low 
back.  In fact, that pain was specifically assessed to be 
caused by lumbar nerve root compression.  This nerve root 
compression resulted from a variety of post-service 
accidents, including an on-the-job fall and 4 motor vehicle 
accidents.  There is no evidence of any current pathology 
related to the old fractured left femur.  Therefore, the 
Board must find that the first element of a well grounded 
claim, that of a current disability, has not been met.  The 
veteran has presented no evidence of any current residuals of 
his fractured left femur, incurred more than 30 years ago.  
Id.

It should be noted that, even if the claims file contained 
evidence of a disability related to the old left femur 
fracture, the veteran must also present competent evidence 
that that disability was either incurred in or aggravated by 
service.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506.  
This evidence must be medical evidence because it involves 
issues of medical causation and etiology.  Grottveit v. 
Brown,  5 Vet. App. 91, 92-93  (1993).  Here, the veteran 
alleges that his left femur was fractured in a motor vehicle 
accident in September 1967 and that he was on active duty at 
that time.  No evidence of record supports these assertions.  
Service personnel records were obtained by the RO, but they 
make no mention of any prior service or duty to report for 
military service.  The veteran also alleges that, if he 
fractured his left femur prior to service, his active duty 
aggravated the disability.  Again, no competent evidence 
supports this contention.  In fact, after less than 1 month 
of basic training, the veteran was brought before a Medical 
Board, which specifically concluded that his injury existed 
prior to service and was not aggravated by service.  It is 
clear from the record that the left femur fracture pre-
existed service as x-rays a few weeks into basic training 
revealed the fracture residuals and the intramedullary rod 
that had been inserted.  

The veteran's representative, in its May 2000 brief 
presentation, argued that a remand of this case was needed 
because no attempt was made by VA to obtain records from the 
Selective Service, the appropriate police department, or the 
appropriate insurance company, as to the facts surrounding 
the September 1967 motor vehicle accident.  These arguments 
are without merit, as there is no duty to assist the veteran 
with his claim prior to his first submitting a well grounded 
claim, which he has not done.  38 U.S.C.A. § 5107(a)  (West 
1991); see Morton, supra.  It is noteworthy that the RO did 
try to obtain all pertinent medical records from Jellico and 
Fort Sanders hospitals during the time period on or about 
September 1967.  The reply from both facilities was that 
there were no records available.
IV.  Conclusion

After review of the claims file, the Board finds no piece of 
evidence suggesting that the veteran currently has residuals 
of a left femur fracture.  There is also no competent 
evidence showing inservice incurrence or aggravation of a 
left femur fracture.  In light of the above, the Board must 
deny the veteran's claim as not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.303  (1999); Epps, 126 
F.3d at 1468; Caluza, 7 Vet. App. at 506.  Therefore, the 
Board cannot decide it on the merits.  See Boeck v. Brown, 6 
Vet. App. 14, 17 (1993) (if a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate it).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Entitlement to service connection for residuals of fracture, 
left femur, is denied as not well grounded.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

